          Case 1:21-cv-02675-JPO Document 13 Filed 09/10/21 Page 1 of 4




UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

 EDWARD ADAMS,

                                  Plaintiff,
                                                                     21-CV-2675 (JPO)
                      -against-
                                                                  ORDER OF SERVICE
 CO-OP CITY POLICE DEPARTMENT, et al.,

                                  Defendants.

J. PAUL OETKEN, United States District Judge:

       Plaintiff, who is appearing pro se, brings this action alleging that Defendants used

excessive force against him and falsely arrested and imprisoned him. Plaintiff’s claims are

construed as being brought under 42 U.S.C. § 1983 and state law. By order dated August 26,

2021, the Court granted Plaintiff’s request to proceed without prepayment of fees, that is, in

forma pauperis (IFP).

                                           DISCUSSION

A.     Claims against the Co-Op City Department of Public Safety and the Riverbay
       Corporation

       Plaintiff brings claims against the Co-Op City Department of Public Safety, but identifies

it as the Co-Op City Police Department. The Clerk of Court is directed to amend the caption of

this action to replace the Co-Op City Police Department with the Co-Op City Department of

Public Safety. See Fed. R. Civ. P. 21.

       Further, in light of Plaintiff’s pro se status and clear intention to assert claims against the

Riverbay Corporation, the owner and operator of Co-Op City, the Court construes the complaint

as asserting claims against the Riverbay Corporation, and directs the Clerk of Court to amend the

caption of this action to add the Riverbay Corporation as a defendant. See Fed. R. Civ. P. 21. This

amendment is without prejudice to any defenses the Riverbay Corporation may wish to assert.
           Case 1:21-cv-02675-JPO Document 13 Filed 09/10/21 Page 2 of 4




B.     Service on Defendants

       Because Plaintiff has been granted permission to proceed IFP, he is entitled to rely on the

Court and the U.S. Marshals Service to effect service. Walker v. Schult, 717 F.3d. 119, 123 n.6

(2d Cir. 2013); see also 28 U.S.C. § 1915(d) (“The officers of the court shall issue and serve all

process . . . in [IFP] cases.”); Fed. R. Civ. P. 4(c)(3) (the court must order the Marshals Service to

serve if the plaintiff is authorized to proceed IFP)). Although Rule 4(m) of the Federal Rules of

Civil Procedure generally requires that summonses and the complaint be served within 90 days

of the date the complaint is filed, Plaintiff is proceeding IFP and could not have served

summonses and the complaint until the Court reviewed the complaint and ordered that

summonses be issued. The Court therefore extends the time to serve until 90 days after the date

summonses are issued. If the complaint is not served within that time, Plaintiff should request an

extension of time for service. See Meilleur v. Strong, 682 F.3d 56, 63 (2d Cir. 2012) (holding that

it is the plaintiff’s responsibility to request an extension of time for service); see also Murray v.

Pataki, 378 F. App’x 50, 52 (2d Cir. 2010) (“As long as the [plaintiff proceeding IFP] provides

the information necessary to identify the defendant, the Marshals’ failure to effect service

automatically constitutes ‘good cause’ for an extension of time within the meaning of Rule

4(m).”).

       To allow Plaintiff to effect service on Defendants Co-Op City Department of Public

Safety, Riverbay Corporation, Officer Joel Lugo, Officer Thomas Charles, and Officer Ahmed

through the U.S. Marshals Service, the Clerk of Court is instructed to fill out a U.S. Marshals

Service Process Receipt and Return form (“USM-285 form”) for each of these defendants. The

Clerk of Court is further instructed to issue summonses and deliver to the Marshals Service all

the paperwork necessary for the Marshals Service to effect service upon the defendants.



                                                   2
          Case 1:21-cv-02675-JPO Document 13 Filed 09/10/21 Page 3 of 4




        Plaintiff must notify the Court in writing if his address changes, and the Court may

dismiss the action if Plaintiff fails to do so.

                                            CONCLUSION

        The Clerk of Court is instructed to amend the caption of this action to replace the Co-Op

City Police Department with the Co-Op City Department of Public Safety, and to add the

Riverbay Corporation as a defendant. See Fed. R. Civ. P. 21.

        The Clerk of Court is also directed to issue summonses, complete USM-285 forms with

the addresses for Defendants Co-Op City Department of Public Safety, Riverbay Corporation,

Officer Joel Lugo, Officer Thomas Charles, and Officer Ahmed, and deliver all documents

necessary to effect service to the U.S. Marshals Service.

        The Clerk of Court is further directed to mail a copy of this order to Plaintiff, together

with an information package.

SO ORDERED.

 Dated:    September 10, 2021
           New York, New York

                                                                J. PAUL OETKEN
                                                            United States District Judge




                                                  3
Case 1:21-cv-02675-JPO Document 13 Filed 09/10/21 Page 4 of 4




            DEFENDANTS AND SERVICE ADDRESSES

    Co-Op City Department of Public Safety
    2049 Bartow Avenue
    Bronx, New York 10475

    Riverbay Corporation
    2049 Bartow Avenue
    Bronx, New York 10475

    Officer Joel Lugo
    Co-Op City Department of Public Safety
    2049 Bartow Avenue
    Bronx, New York 10475

    Officer Thomas Charles
    Co-Op City Department of Public Safety
    2049 Bartow Avenue
    Bronx, New York 10475

    Officer Ahmed
    Co-Op City Department of Public Safety
    2049 Bartow Avenue
    Bronx, New York 10475
